Title: To George Washington from Thomas Newton, Jr., 19 April 1774
From: Newton, Thomas Jr.
To: Washington, George



Sir
Norfolk April 19 1774

I Received yours covering an invoice for 60 Barrels f[l]our which is sold at 16/8 & freight payable at the Octbr meeting next. at present there is a prospect of flour’s being in demand & believe you may venture to send one or two hundred barrels

unless you can sell at nearly the same price as above at Alexandria for our market is but uncertain at best, as one week there is a demand & the next we are full from the different rivers. I have been offer’d for the Brig Ann & Eliza. three hundred pounds payable in Octbr next which if youre inclinable to take you may send her down imediatly, tho. I wou’d advise to take a trial at publick sale here, as the charge of that is only one pistole & she may sell for more as every one that wants will have an oppertunity of bidding for her & we alway’s find that it is the best way to dispose off a vessell as many wants that are not known in a private way. Shou’d it suit you to give Credit untill this time twelve months you will get double interest for your money as I am very certain She would sell for ten ⅌ Ct at least more that for ready money.
Herring will not sell here at more than fifteen shillings a barrel & a slow market at that price.
Fine flour from fourteen to fifteen but you’l please to note that the freight will taken out of these prices which reduces it Seven pence per hundr. tho. if you shou’d send the brig down you’l save that freight as you may ballast her with those articles together with the super fine flour. I do not think it worth your while to take a West India freight as believe this vessell wou’d not sell in any of the Islands as she is not calculated for their purposes, I have one of the same built (for a Guineaman) that has been ordered for sale at least a dozen voyages but cou’d never dispose [of] her & the freight of so small a vessell seldom answers as the Port charges are very high. I know of no better market than this at present for disposing of her as vessells are now in great demand, & shou’d you incline to send her down you’l please to forward as fast as possible that she may get here before our Assembly meets. I am Yr Most Hble Servt

Thomas Newton Jr

